DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Seishi, whether considered alone or in combination with the other prior art of record, sails to teach or suggest a first air-impermeable side cushion forming a first side of the heated segment and positioned adjacent to a first edge of the flow layer and the feed opening of the dividing member and a second air-impermeable cushion forming a second side of the heated segment and positioned adjacent to a second edge of the flow layer and the exit opening of the dividing member as in amended claims 1 and 16.  This is not found to be persuasive.  The first and second side cushions are interpreted as the left and right portions of layer 3 which is defined by reference number 7 and disclosed as a frame member made of a semi-rigid high-elasticity urethane foam or the like in Seishi.  Alternatively, first and .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Seishi.
Regarding claim 16, Seishi teaches a heated segment for use with a table for holding a patient thereon (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.), the heating segment comprising a circulating fluid (air), atop surface, the top surface being fluid tight ([0018, 0040]) and being orientated for supporting the patient (see entire document), a 
Regarding claim 18, Seishi teaches the heated segment of claim 16 as well as wherein the heated segment further comprises a bottom plate (5) positioned below both the flow layer and the dividing member (see for example Fig. 1), with the dividing member located between the flow layer and the bottom plate (see for example Fig. 1), and wherein the flow space comprises elastically deformable material ([0042]), the elastically deformable material in the flow space being located between the bottom plate and the dividing member and being part of the flow circuit (see for example Fig. 1).
Regarding claim 19, Seishi teaches the heated segment of claim 16 as well as wherein the flow space comprises a flow channel (12) fluidically connecting the exit opening of the dividing member to the feed opening of the dividing member (see for example Fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 11, 12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seishi.
Regarding claim 1, Seishi teaches a patient bearing area (1) for use as part of an operating table for holding and heating a patient during a medical procedure (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 

Regarding claim 3, Seishi teaches the bearing area of claim 1 as well as wherein the heated segment comprises a bottom plate (5) positioned below both the flow layer and the dividing member (see for example Fig. 1), with the dividing member located between the flow layer and the bottom plate (see for example Fig. 1), wherein at least a part of the flow channel is formed of a concave cavity in the bottom plate (see for example Figs. 1 and 2).
Regarding claim 4, Seishi teaches the bearing area of claim 1 as well as wherein the heated segment comprises a bottom plate (5) positioned below both the flow layer and the dividing member (see for example Fig. 1), with the dividing member located between the flow layer and the bottom plate (see for example Fig. 1), and 
Regarding claim 5, Seishi teaches the bearing area of claim 1 as well as wherein the flow channel is a channel fluidically connecting the exit opening to the feed opening, and wherein the recirculating unit is located in the flow channel and oriented for impelling circulating fluid downstream towards the feed opening (see for example Fig. 1 and [0054]).
Regarding claim 11, Seishi teaches the bearing area of claim 1 as well as wherein the circulating fluid is a gas (i.e. air) and the recirculating unit comprises a fan ([0054]).
Regarding claim 12, Seishi teaches the bearing area of claim 1 as well as wherein the heat generating unit and the recirculating unit are provided in a single combined unit (2), the combined unit having a heating passage for flow of circulating fluid there through, the combined unit being configured to both heat and compel circulating fluid passing through the heating passage ([0053-0056]).
Regarding claim 14, Seishi teaches the bearing area of claim 1 as well as wherein the heated segment is generally planar (see for example Fig. 1), but not a maximum width at least four times greater than a maximum thickness. It is asserted that it would have been an obvious matter of engineering design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the segment as claimed, since such a modification would have involved a mere change in size. A change in size is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 17, Seishi teaches the heated segment of claim 16, but not that the flow layer comprises an open-cell foam. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an open-cell foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice.
Claim(s) 6-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seishi in view of US 2003/0218003 A1 to Ellis et al. (Ellis).
Regarding claim 6, Seishi taches the patient bearing area of claim 1, but not wherein the patient bearing area includes two leg plates shaped for holding respective legs of said patient when present, and wherein the leg plates are each independently movable. Ellis teaches an analogous patient bearing area (Fig. 20) 
Regarding claim 7, Seishi teaches the patient bearing area of claim 1, but not wherein said bearing area segments further comprise one or more non-heated segments, and wherein at least some of the bearing segments of the operating table are moveably with respect to other bearing area segments for providing different support configurations. Ellis teaches an analogous patient bearing area (Fig. 18A) wherein said bearing segments further comprise one or more non-heated segments (1840 and [0124] which states that the armbands 1840 can be positioned proximate to the heating pad 110 in such a way as to provide warmth to a patient’s arms. Therefore, the armbands themselves are non-heated segments as they derive their warmth from 110), and wherein at least some of the bearing area segments are movable with respect to other bearing area segments for providing different support configurations ([0124]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the non-heated moveable segments of Ellis so as to allow for the arms to be extended at least partially outward from the patient’s body as taught by Ellis ([0124]).

Regarding claim 9, Seishi teaches the patient bearing area of claim 1, but not wherein the heat generating unit comprises an x-ray transparent surface heating element which is positioned along the flow circuit for heating circulating fluid therein.  Ellis teaches an analogous patient bearing area as well as wherein the one or more heating pads are at least partially radiolucent, which means that the particular structure is transparent, or at least generally transparent, to x-rays ([0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized x-ray transparent or generally x-ray transparent materials so that the device can be used to warm patient’s during x-ray 
Regarding claim 10, Seishi teaches the patient bearing area of claim 1, but not wherein the feed opening and the exit opening are positioned outside an area of the heated segment which is within a patient imaging area. Ellis teaches an analogous bearing area as well as the desirability of x-ray transparency (abstract, [0040, 0102]). While Ellis is silent with respect to positioning of elements outside of an area of patient imaging, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the openings as desired so as to reduce artifacts on an x-ray so as to not obscure/impair the images.  Such reduction in obscuring or impairing the images is taught as advantageous in Ellis (abstract, [0040, 0102]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seishi in view of US 2012/0227182 A1 to Brykalski et al. (Brykalski).
Regarding claim 13, Seishi teaches the limitation of claim 1, but not one or more valves positioned to prevent circulating liquid from at least one of leaving the flow layer via the feed opening or entering the flow layer via the exit opening. Brykalski teaches an analogous device (title) where the system includes one or more check valves, other flow control or flow-regulating devices and/or other hydraulic components to ensure .
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLYN E SMITH/Primary Examiner, Art Unit 3794